                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

                                                 )
IN RE                                            )           Case No. 20-10616
                                                 )
RWDY, INC.                                       )           Chapter 11
    Debtor                                       )
                                                 )
                                                 )
                                                 )

  FIRST AND FINAL APPLICATION FOR COMPENSATION FOR THE PERIOD
OCTOBER 27, 2020 THROUGH JANUARY 21, 2021 FOR STOUT RISIUS ROSS, LLC


Name of Applicant:                                   Stout Risius Ross, LLC
                                                     Financial Advisor to the Official
Applicant’s Role in Case:                            Committee of Unsecured Creditors (the
                                                     “Committee”) of RWDY, Inc.
                                                     December 2, 2020 (Final Order [Dkt. No.
Date Order of Employment Signed:
                                                     205])
                                                     Beginning of Period   End of Period
Time period covered by this Interim
                                                     October 6, 2020       January 21, 2021
Application:
Total amounts awarded in all prior Applications:                           $0.00
Total compensation requested in this Final Application:                    $28,200.50
Total professional fees requested in this Final Application:               $28,200.50
Total actual professional hours covered by this Interim Application:       97.5
Average hourly rate for professionals:                                     $289.24

Total paraprofessional fees requested in this Interim Application:         N/A
Total actual paraprofessional hours covered by this Interim
                                                                           N/A
Application:
Average hourly rate for paraprofessionals:                                 N/A
Reimbursable expenses sought in this Interim Application:                  $0.00
Date of Interim Application:                                               N/A
Interim or Final                                                           Final




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 1 of 21
             INDEX OF EXHIBITS TO THE FINAL APPLICATION


        Exhibit     Description
        A           Billing Summary by Professional
        B           Billing Summary by Project Task Code Category
        C           Detail of Expenses
        D           Detail of Time Entries




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 2 of 21
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

                                                    )
 IN RE                                              )          Case No. 20-10616
                                                    )
 RWDY, INC.                                         )          Chapter 11
     Debtor                                         )
                                                    )
                                                    )
                                                    )

   FIRST AND FINAL APPLICATION FOR COMPENSATION FOR THE PERIOD
 OCTOBER 27, 2020 THROUGH JANUARY 21, 2021 FOR STOUT RISIUS ROSS, LLC


       NOW INTO COURT, comes Stout Risius Ross, LLC (“Stout” or “Applicant”), who files

this first and final application (“Application”) seeking entry of an order (a) allowing reasonable

compensation in the amount of $28,200.50 for services performed by Stout incurred during the

period October 27, 2020 through January 21, 2021 (the “Compensation Period”), and (b)

authorizing RWDY, Inc. (“the Debtor”) to pay such compensation.

                                       JURISDICTION

       1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      The statutory bases for the relief requested herein are Bankruptcy Code §§ 328(a)

and 1103(a), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rule 2014-1(b)(1) of the Local Bankruptcy Rules for the United States Bankruptcy Court for

the Western District of Louisiana (the “Local Rules”).




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 3 of 21
                                       BACKGROUND

       3.      On June 22, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the Western District of Louisiana (the “Court”).

       4.      The Debtor continues to operate its business as a debtor-in-possession pursuant to

Bankruptcy Code sections 1107(a) and 1108. No request has been made for the appointment of a

trustee or an examiner.

       5.      On July 15, 2020 (the “Formation Date”), the Acting United States Trustee for

Region 5 (the “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors (the

“Committee”) pursuant to Bankruptcy Code section 1102. The Notice of Appointment of

Unsecured Creditors’ Committee (Rec. Doc. 86) was filed on July 15, 2020.

       6.      On October 6, 2020, the Committee selected Stout to provide financial advisory

services to the Committee.

       7.      On January 21, 2021, the Debtor’s plan of reorganization was confirmed.

                          RETENTION OF STOUT RISIUS ROSS, LLC

       8.      On October 26, 2020, the Committee submitted its Application to Employ Stout

Risius Ross, LLC as Financial Advisor to the Official Committee of Unsecured Creditors of RWDY,

Inc. (Dkt. No. 163) (the “Employment Application”).

       9.      Pursuant to Bankruptcy Rule 2014(a), the declaration of John D. Baumgartner is

attached as Exhibit A to the Employment Application.

       10.     On November 25, 2020, the Committee filed its First Amended Application to

Employ Stout Risius Ross, LLC as Financial Advisor to the Official Committee of Unsecured

Creditors of RWDY, Inc. (Dkt. No. 196).




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 4 of 21
       11.     On December 2, 2020, this Court approved the retention of Stout as financial

advisor to the Committee (Dkt. No. 205).

                                     RELIEF REQUESTED

       12.     By this Application, Stout seeks (i) final allowance and award of compensation for

the professional services rendered by Stout during the Compensation Period in the amount of

$28,200.50, representing 97.5 hours of services in connection with the rendering of such services.

                          SUMMARY OF SERVICES RENDERED

       13.     The Debtor’s chapter 11 case presented complex issues that are common in cases

of similar size. These issues had to be addressed in order to preserve and maximize value for all

stakeholders. Stout seeks allowance of compensation for professional services rendered for and

on behalf of the Committee during the Compensation Period.

       14.     A summary indicating all professionals who rendered services to the Debtor, their

hourly billing rates, the amount of time spent by each individual, the total dollar value of fees by

each professional and the overall average hourly rate charged during the Compensation Period is

reflected in the application cover sheet and on Exhibit A attached hereto. A summary description,

by task category, of the professional services rendered during the Compensation Period is attached

hereto as Exhibit B.

       15.     Applicant’s standard rates are commensurate with the level of experience and

industry expertise of professionals at their respective levels of responsibility. Due to the unique

facts and circumstances of this engagement, Applicant agreed to accept a modest discount to

standard billing rates.

       16.     The most experienced professionals, who are considered industry experts, have the

highest billing rates; those individuals are managing directors and their involvement in the




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 5 of 21
assignment is that of expert guidance and reviewer.          Managing Directors have extensive

professional experience as well as deep expertise in insolvency and distressed company valuation.

       17.     The next level of professionals includes Directors and Vice Presidents who have

the day-to-day responsibility for assignments. Directors and Vice Presidents have at least ten years

of experience in their respective areas of expertise.

       18.     Managers have at least seven years of professional experience and are responsible

for various phases of assignments as delegated by the directors or vice presidents.

       19.     Analysts and Associates range in experience from one year to seven years. They

perform field work and various financial and accounting functions as directed and delegated by

the senior professionals.

       20.     The use of various levels of staff permits the work to be performed at the most

efficient level, and consequently results in the least costly services to the Committee.

       COMPLIANCE WITH THE UNITED STATES TRUSTEE’S GUIDELINES

       21.     Stout has endeavored to comply with the United States Trustee’s Guidelines for

Reviewing Applications for Compensation Filed Under 11 U.S.C. § 330 in (i) Larger Chapter 11

Cases by Those Seeking Compensation who are not Attorneys; (ii) All Chapter 11 Cases Below

the Larger Case Thresholds, and (iii) Cases Under Other Chapters of the Bankruptcy Code (the

“UST Guidelines”) and will work with the U.S. Trustee to provide any additional information

required.

   PROJECT BILLING – DESCRIPTION OF SERVICES BY BILLING CATEGORY

       22.     Stout established numerous categories for work performed as financial advisor to

the Debtor. These categories are consistent with the UST Guidelines. As the case progressed, the

focus of Stout’s work on behalf of the Committee changed in response to developments in the case




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 6 of 21
and, as a result, was concentrated in certain task categories during certain periods and then other

categories later in the case.

                                 Task Category
                                 Case Administration
                                 Coordination and
                                 Communication
                                 Fee/Retention
                                 Financial Analysis
                                 Plan of Reorganization
                                 Valuation


        23.     During the Compensation Period, Stout rendered services that were both necessary

and beneficial to the Committee and the Estate. A summary of services performed by task code

category is attached hereto as Exhibit B. Stout’s professionals performed work and billed time

for each category as discussed generally below and as set forth in further detail in Exhibit D.

        24.     Case Administration – 3.0 hours, $687.00 of fees. Stout’s work in this category is

related to managing document flow with Committee counsel and internally. Stout believes these

services are an essential component of providing financial advisory services to the Committee.

        25.     Coordination and Communication – 5.8 hours, $2,036.00 of fees. Stout’s work

in this category is related to communicating with Committee counsel. Stout believes these services

are an essential component of providing financial advisory services to the Committee, managing

responsibilities and working efficiently.

        26.     Fee/Retention – 11.5 hours, $4,072.50 of fees. This category includes time

incurred on preparation and review of applications to employ for Stout, communication with

Committee counsel, communications in response to comments from interested parties and the

preparation of this final application. Stout believes time spent on this activity is necessary for

providing professional services to the Committee.




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 7 of 21
       27.     Financial Analysis – 53.3 hours, $13,352.00 of fees. Stout’s work in this category

involved analyzing the Debtor’s financial condition, reviewing the Debtor’s financials statements,

court filed statements and schedules, and cash flow forecasts. This category includes financial and

sensitivity analyses of the Debtors’ business plan and financial projections, analysis of the

liquidation value of the Debtors, and the financial impact of recovery proposals for the benefit of

the Committee. This category also includes the preparation of analyses and work products and

presentations associated with the various analyses.         Additionally, Stout corresponded and

discussed these matters with Committee counsel. Stout believes the requested fees accurately

reflect the value provided to the Committee.

       28.     Plan of Reorganization – 13.3 hours, $4,830.00 of fees. Stout’s work in this

category is related to reviewing the Debtors’ disclosure statement, exhibits to disclosure statement,

reviewing the plan of reorganization and providing comments to Committee counsel. Stout

believes the requested fees accurately reflect the value provided to the Committee.

       29.     Valuation – 10.6 hours, $3,223.00 of fees. Stout’s work in this category is related

to preparing an analysis of a range of values of the Debtor at different points in time; and sharing

the analysis with Committee counsel. Committee counsel requested the analysis to assist with

settling claims asserted by certain interested parties. Stout believes the requested fees accurately

reflect the value provided to the Committee.

                REQUEST FOR ALLOWANCE OF FEES AND EXPENSES

       30.     Section 330(а)(1)(А) of the Bankruptcy Code grants bankruptcy courts wide

discretion to award “reasonable compensation” to professionals employed by the estate. In

determining reasonable compensation, bankruptcy courts within the Fifth Circuit address the

twelve factors promulgated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 8 of 21
(5th Cir. 1974). In re Pilgrim’s Pride, 690 F.3d 650, 654–56 (5th Cir. 2012). The twelve Johnson

factors are as follows:

             A. the time and labor required;

             B. the novelty and difficulty of the questions presented;

             C. the skill requisite to perform the legal services properly;

             D. the preclusion of other employment due to the acceptance of the case;

             E. the customary fee;

             F. whether the fee is fixed or contingent;

             G. time limitations imposed by the client with the circumstances of the case;

             H. the amount involved, and the results obtained;

             I. the experience, reputation and ability of the professional;

             J. the undesirability of the case;

             K. the nature and length of the professional relationship with the client; and

             L. awards in similar cases.

       31.      Stout submits that the Johnson factors weigh in favor of awarding Stout full

compensation for the fees and expenses that it incurred during these chapter 11 cases.

Accordingly, Stout submits that its request for compensation and reimbursement of expenses is

reasonable and proper, and that such request should be allowed in the amount requested.

                 DETAILED APPLICATION OF THE JOHNSON FACTORS

       32.      The professional services rendered by Stout during the Fee Period required a high

degree of professional competence and expertise.           Stout worked with the Committee and

Committee counsel, the Debtors and Debtors’ advisors, as well as Lenders and their counsel to

resolve disputed matters and begin to develop a path toward a plan of reorganization. Stout worked




 20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 9 of 21
diligently to ensure the Committee was fully informed of all relevant information so it could make

informed decisions.

        33.     All services for which Stout requests compensation were performed at the direction

or instructions of the Committee, Committee Counsel and/or on behalf of the Committee. Stout

respectfully submits that, in accordance with the factors enumerated in Section 330 of the

Bankruptcy Code, the services provided were necessary and beneficial to the Committee, the

Debtors’ estates, creditors and other parties in interest and as such the compensation being sought

for its services is fair and reasonable.

          A.    The Time and Labor Required

          Stout billed a total of 97.5 hours during the Fee Period in connection with the

          engagement as financial advisor to the Committee. A summary of the hours worked and

          total fees incurred during the Fee Period by category is attached as Exhibit A, and a

          summary of the major tasks performed for each category is set forth above. A detailed

          itemization is attached as Exhibit D. Stout believes that such detail establishes that its

          request for compensation is reasonable. All of the services specified were actual and

          necessary for the Committee to perform its statutory duty.

          B.    Novelty and Difficulty of Questions Presented

          This chapter 11 case is complex and involved complicated although not necessarily

          novel issues in the areas of restructuring, litigation, and finance. The time expended for

          each category set forth above was proportional to the novelty and difficulty of the issues

          and questions presented.




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 10 of 21
       C.   Skill Requisite to Perform the Services Properly

       These cases required professionals experienced in providing financial services in

       complex chapter 11 bankruptcy cases and related matters. Stout staffed the case with

       professionals at various levels of seniority and assigned tasks to junior team members

       where appropriate. Stout rendered services as efficiently as possible to avoid duplication

       of efforts.

       D.   Preclusion of Other Employment

       Stout’s representation of the Committee in this case did not preclude Stout from

       accepting other engagements.

       E.   Customary Fee

       The hourly rates for each Stout timekeeper are disclosed in Exhibit A. Stout respectfully

       submits that the professional fees sought herein are not unusual given the complexity of

       these chapter 11 cases and the time expended in attending to the representation of the

       Committee and are commensurate with fees Stout has been awarded in other cases, as

       well as with professional fees charged by other professionals of comparable experience.

       F.   Whether the Fee is Fixed or Contingent

       Stout’s rates are fixed hourly rates.

       G.   Time Limitations

       Stout provided financial advisory services within the time limitations imposed by case

       deadlines and hearings, the Bankruptcy Code, the Federal Rules of Bankruptcy

       Procedure, the Local Bankruptcy Rules, and counsel for the Committee. Stout was

       presented with time-critical challenges and deadlines, which it was able to meet.




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 11 of 21
       H.   Amounts Involved and Results Obtained

       Stout has worked diligently and efficiently while keeping administrative costs at a

       minimum.

       I.   Experience, Reputation, and Ability of Professionals

       Stout has regularly provided financial advice and restructuring services over many years,

       including in bankruptcy cases in Louisiana and throughout the United States. The Stout

       professionals who provided the bulk of the services in this case during the Fee Period

       possess specialized skills in bankruptcy, corporate/business strategy, finance, and

       forensic accounting. Stout and its professionals have a substantial reputation in the

       restructuring community.

       J.   Undesirability of the Cases

       There have not been any undesirable aspects pertaining to advising the Committee in

       this case.

       K.   Nature and Length of the Professional Relationship

       Stout’s relationship with the Committee began once the engagement letter was signed.

       There was no prior relationship with members of the Committee.

       L.   Awards in Similar Cases

       Stout submits that the amounts requested in this Application are consistent with fees

       charged by similarly skilled professionals for comparable services in other chapter 11

       bankruptcy cases.

       As provided in the Employment Application, Stout has neither shared nor agreed to share

       (a) any compensation it has received or may receive with another party or person or (b)

       any compensation another person or party has received or may receive, except as




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 12 of 21
       allowed by §504(b) of the Bankruptcy Code. All services for which compensation is

       requested hereunder were rendered at the request of and solely on behalf of the

       Committee and not on behalf of any other entity.




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 13 of 21
                                         CONCLUSION

       Stout respectfully requests that the Court: (a) approve Stout’s allowance of compensation

in the amount of $28,200.50 for services performed by Stout during the Fee Period and (b) grant

Stout such other and further relief, both at law and in equity, as this Court deems just and proper.




January 26, 2021

                                                             Respectfully submitted,
                                                             Stout Risius Ross, LLC




                                                             John D. Baumgartner
                                                             jbaumgartner@stout.com
                                                             1000 Main Street, Suite 3200
                                                             Houston, TX 77002
                                                             Telephone: (713) 221-5149




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 14 of 21
                                      Exhibit A
                         Billing Summary by Professional


              Professional       Title            Hours Fees
              John Baumgartner   Managing Director 15.3 $ 6,349.50
              Ann Huynh          Director          15.4     5,852.00
              Hayden Hill        Associate          1.1       231.00
              Ross Belsome       Associate         65.7    15,768.00
              Grand Total                          97.5 $ 28,200.50
              average rate                               $    289.24




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 15 of 21
                                    Exhibit B
                     Billing Summary by Task Code Category


            Category                       Hours      Fees
            Case Administration                   3.0 $       687.00
            Coordination and Communication        5.8       2,036.00
            Fee/Retention                        11.5       4,072.50
            Financial Analysis                   53.3      13,352.00
            Plan of Reorganization               13.3       4,830.00
            Valuation                            10.6       3,223.00
            Grand Total                          97.5 $ 28,200.50




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 16 of 21
                                   Exhibit C
                               Detail of Expenses


                                     None




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 17 of 21
                                   Exhibit D
                             Detail of Time Entries




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 18 of 21
 RWDY, Inc.
 Time Details

     Date      Professional           Title        Hours     Rate         Amount                  Memo                                 Task
  10/28/2020 Hayden Hill       Associate            0.4    $ 210.00   $       84.00 Zoom call with R. Belsome to          Case Administration
                                                                                    set up sharefile access to
                                                                                    provide counsel with document
                                                                                    access.
  10/28/2020 Ross Belsome      Associate            0.5    240.00            120.00 Setting up ShareFile shared           Case Administration
                                                                                    folder for case.
  10/28/2020 Hayden Hill       Associate            0.7    210.00            147.00 Extended email                        Case Administration
                                                                                    correspondence with A. Huynh
                                                                                    re: setting up sharefile access
                                                                                    for UCC counsel.
   11/12/2020 Ross Belsome     Associate            0.3    240.00             72.00 Stout work status call                Case Administration
   11/12/2020 Ross Belsome     Associate            0.8    240.00            192.00 Reviewing new files and               Case Administration
                                                                                    preparing for Stout status call
   11/18/2020 Ross Belsome     Associate            0.3    240.00             72.00 Downloading new files,                Case Administration
                                                                                    organizing ShareFile access
                                                    3.0                      687.00                                       Case Administration Total
  10/27/2020 Ross Belsome      Associate            0.5    240.00            120.00 Call with J Baumgartner and A         Coordination and Communication
                                                                                    Huynh on Case
  10/27/2020 John Baumgartner Managing Director     1.0    415.00            415.00 Planning session with Stout           Coordination and Communication
                                                                                    team to identify priorities,
                                                                                    issues and assign
                                                                                    responsibilities
  10/27/2020 Ann Huynh         Director             1.7    380.00            646.00 Reviewed Debtor proposed              Coordination and Communication
                                                                                    Plan and Disclosure Statement
                                                                                    to discuss next steps with
                                                                                    counsel
  10/28/2020 Ross Belsome      Associate            1.0    240.00            240.00 Preparing for and attending call      Coordination and Communication
                                                                                    with attorneys and Stout team.

  10/28/2020 Ann Huynh         Director             1.0    380.00             380.00 Kick off call on FA scope and        Coordination and Communication
                                                                                     next steps
   11/20/2020 Ann Huynh        Director             0.4    380.00             152.00 Provided comments for next           Coordination and Communication
                                                                                     step analysis and
                                                                                     communicated to Counsel
    1/20/2021 John Baumgartner Managing Director    0.2    415.00              83.00 Email to UCC counsel re initial      Coordination and Communication
                                                                                     valuation analysis
                                                    5.8                     2,036.00                                    Coordination and
                                                                                                                        Communication Total
   11/18/2020 John Baumgartner Managing Director    0.5    415.00             207.50   Revise the engagement letter in Fee/Retention
                                                                                       response to
                                                                                       objections/concerns raised by
                                                                                       other parties
   11/24/2020 Ross Belsome     Associate            0.3    240.00              72.00   Call with A Huynh on             Fee/Retention
                                                                                       fees/retention
   11/24/2020 John Baumgartner Managing Director    1.0    415.00             415.00   Phone call and email exchange Fee/Retention
                                                                                       with UCC counsel to respond to
                                                                                       lender objection to UCC
                                                                                       retention of Stout
   11/24/2020 Ann Huynh        Director             1.0    380.00             380.00   Research and review of           Fee/Retention
                                                                                       requested fee retention
                                                                                       information to Stewart
   11/25/2020 Ross Belsome     Associate            1.0    240.00             240.00   Work on document for Stout       Fee/Retention
                                                                                       fees and competitor research
   11/25/2020 John Baumgartner Managing Director    1.5    415.00             622.50   Review of draft response to      Fee/Retention
                                                                                       objection to Stout retention and
                                                                                       provide comments/revisions to
                                                                                       UCC counsel

   11/25/2020 Ross Belsome     Associate            2.5    240.00             600.00 Work on retention/fee issues         Fee/Retention
                                                                                     research
    1/21/2021 John Baumgartner Managing Director    3.7    415.00           1,535.50 Preparation of first and final fee   Fee/Retention
                                                                                     application
                                                   11.5                     4,072.50                                      Fee/Retention Total
  10/27/2020 John Baumgartner Managing Director     0.7    415.00             290.50 High-level review of debtors'        Financial Analysis
                                                                                     financial disclosures
  10/28/2020 Ross Belsome      Associate            2.6    240.00             624.00 Review and analysis of financial     Financial Analysis
                                                                                     reports
    11/2/2020 Ross Belsome     Associate            0.4    240.00              96.00 Reviewing new documents              Financial Analysis
   11/12/2020 Ann Huynh        Director             0.5    380.00             190.00 Strategy planning on data            Financial Analysis
                                                                                     provided and feasibility analysis
                                                                                     next steps
   11/12/2020 Ross Belsome     Associate            2.0    240.00             480.00 Reviewing and spreading              Financial Analysis
                                                                                     financial statements
   11/13/2020 Ross Belsome     Associate            1.3    240.00             312.00 Work on model for common             Financial Analysis
                                                                                     size analysis of forecast
   11/13/2020 Ross Belsome     Associate            1.5    240.00             360.00 Work on breakeven analysis           Financial Analysis
                                                                                     model on forecast




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 19 of 21
 RWDY, Inc.
 Time Details

     Date       Professional          Title        Hours    Rate    Amount                  Memo                                   Task
   11/17/2020 Ross Belsome     Associate            2.3    240.00      552.00 Work on feasibility of forecast       Financial Analysis
                                                                              common size model, breakeven
                                                                              model
   11/18/2020 John Baumgartner Managing Director    0.5    415.00      207.50 Initial attempt to open               Financial Analysis
                                                                              QuickBooks file
   11/18/2020 Ross Belsome     Associate            1.5    240.00      360.00 Feasibility analysis on Revenue       Financial Analysis
                                                                              Forecast
   11/18/2020 Ross Belsome     Associate            1.5    240.00      360.00 Further feasibility analysis on       Financial Analysis
                                                                              Revenue Forecast
   11/18/2020 Ross Belsome     Associate            1.5    240.00      360.00 Edit and QC review Common             Financial Analysis
                                                                              Size forecast, breakeven
                                                                              analysis, and stress tests
   11/19/2020 Ross Belsome     Associate            0.3    240.00       72.00 Reviewing feasibility analyses        Financial Analysis
                                                                              in preparation for Stout Status
                                                                              Call
   11/19/2020 John Baumgartner Managing Director    1.0    415.00      415.00 Conference with Stout team to         Financial Analysis
                                                                              review debtor's proposed
                                                                              financial projections and
                                                                              analyze ability to make
                                                                              proposed plan payments
   11/19/2020 Ross Belsome     Associate            1.0    240.00      240.00 Work status call with J               Financial Analysis
                                                                              Baumgartner and A Huynh
   11/19/2020 Ross Belsome     Associate            1.1    240.00      264.00 Work on questions regarding           Financial Analysis
                                                                              plan forecast assumptions.
   11/19/2020 Ross Belsome     Associate            1.2    240.00      288.00 Follow up work on COGS                Financial Analysis
                                                                              Common Size
   11/19/2020 Ross Belsome     Associate            2.3    240.00      552.00 Review and model Debtor's             Financial Analysis
                                                                              Plan of Reorganization
                                                                              payments timeline.
   11/20/2020 John Baumgartner Managing Director    0.6    415.00      249.00 Further work on importing             Financial Analysis
                                                                              QuickBooks data from the back
                                                                              up file provided by the debtor to
                                                                              allow for further analysis

   11/20/2020 Ross Belsome     Associate            2.3    240.00       552.00 Communicating with A Huynh           Financial Analysis
                                                                               on feasibility analysis and
                                                                               reviewing comments/further
                                                                               analysis.
   11/23/2020 Ross Belsome     Associate            1.5    240.00       360.00 Feasibility - Stout forecast         Financial Analysis
                                                                               analysis using empirical data
   11/24/2020 Ross Belsome     Associate            0.8    240.00       192.00 Reviewing QuickBooks for             Financial Analysis
                                                                               details forecast feasibility
                                                                               issues.
   11/24/2020 Ross Belsome     Associate            1.7    240.00       408.00 Follow up review of payments         Financial Analysis
                                                                               into trust to fund plan
   11/24/2020 Ross Belsome     Associate            2.5    240.00       600.00 Updates to Stout Forecast            Financial Analysis
                                                                               model
   11/30/2020 Ross Belsome     Associate            1.0    240.00       240.00 Stout call on feasibility analysis   Financial Analysis

   11/30/2020 Ross Belsome     Associate            1.0    240.00       240.00 Call with Doug Stewart on Plan       Financial Analysis
                                                                               feasibility analysis.
   11/30/2020 Ross Belsome     Associate            1.0    240.00       240.00 Follow up work on feasibility        Financial Analysis
                                                                               analysis from Doug Stewart
                                                                               call.
   11/30/2020 Ross Belsome     Associate            1.1    240.00       264.00 Call with A Huynh on feasibility     Financial Analysis
                                                                               analysis.
   11/30/2020 Ross Belsome     Associate            1.7    240.00       408.00 Reviewing and updating Stout         Financial Analysis
                                                                               forecast/feasibility questions.
   11/30/2020 Ross Belsome     Associate            1.9    240.00       456.00 Follow up work from A Huynh          Financial Analysis
                                                                               on feasibility analysis.
    12/1/2020 Ross Belsome     Associate            6.5    240.00     1,560.00                                      Financial Analysis
    12/7/2020 Ross Belsome     Associate            1.3    240.00       312.00 Work on updates to Stout             Financial Analysis
                                                                               forecast.
     1/7/2021 Ross Belsome     Associate            2.7    240.00       648.00 Analysis of MCA Payments in          Financial Analysis
                                                                               Amended Plan
     1/7/2021 Ross Belsome     Associate            2.5    240.00       600.00 Communicating with A Huynh           Financial Analysis
                                                                               and work on feasibility analysis
                                                                               Re: Tailored
                                                   53.3              13,352.00                                      Financial Analysis Total
  10/27/2020 Ross Belsome      Associate            1.2    240.00       288.00 Reviewing plan of                    Plan of Reorganization
                                                                               reorganization and related
                                                                               documents.
  10/28/2020 John Baumgartner Managing Director     0.8    415.00       332.00 Conference with UCC counsel          Plan of Reorganization
                                                                               re proposed plan and priorities
                                                                               for committee
  10/28/2020 Ross Belsome      Associate            1.1    240.00       264.00 Reviewing and commenting on          Plan of Reorganization
                                                                               draft plan of reorganization.




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 20 of 21
 RWDY, Inc.
 Time Details

     Date       Professional          Title        Hours    Rate    Amount                 Memo                            Task
   11/19/2020 Ann Huynh        Director             1.3    380.00      494.00 Review of follow up analysis   Plan of Reorganization
                                                                              and provided guidance on
                                                                              scenario analysis to R Belsome

   11/19/2020 Ann Huynh        Director             1.5    380.00       570.00 Discuss on results of common        Plan of Reorganization
                                                                               size analysis, generated
                                                                               questions for next steps
   11/30/2020 Ann Huynh        Director             0.9    380.00       342.00 Review of assessment                Plan of Reorganization
                                                                               presentation and discuss
                                                                               analysis results with J
                                                                               Baumgartner and R Belsome
   11/30/2020 John Baumgartner Managing Director    1.0    415.00       415.00 Review of feasibility analysis      Plan of Reorganization
                                                                               prepared by Stout team to
                                                                               prepare for call with UCC
                                                                               counsel
   11/30/2020 John Baumgartner Managing Director    1.0    415.00       415.00 Conference with UCC counsel         Plan of Reorganization
                                                                               re financial projections
                                                                               supporting the proposed plan of
                                                                               reorganization
   11/30/2020 Ann Huynh        Director             1.0    380.00       380.00 Discuss feasibility assessment      Plan of Reorganization
                                                                               of RWDY financial forecast with
                                                                               Counsel
   11/30/2020 Ann Huynh        Director             1.4    380.00       532.00 Discuss feasibility and forecast    Plan of Reorganization
                                                                               analysis with R Belsome

    12/1/2020 Ann Huynh        Director             0.5    380.00       190.00 Review of monthly financial         Plan of Reorganization
                                                                               data from Quick books
     1/7/2021 Ann Huynh        Director             0.8    380.00       304.00 Review and analysis revised         Plan of Reorganization
                                                                               Plan compromise; discuss w R
                                                                               Belsome and J Baumgartner
    1/11/2021 Ann Huynh        Director             0.8    380.00       304.00 Review and edits to UCC             Plan of Reorganization
                                                                               settlement proposal
                                                   13.3               4,830.00                                     Plan of Reorganization Total
    1/20/2021 Ross Belsome     Associate            2.3    240.00       552.00 Work on calculation of value        Valuation
                                                                               and communicate results to
                                                                               Stout team.
    1/20/2021 Ross Belsome     Associate            1.7    240.00       408.00 Pull and filter market comps on     Valuation
                                                                               Capital IQ
    1/20/2021 John Baumgartner Managing Director    0.6    415.00       249.00 Conference with R Belsome to        Valuation
                                                                               review initial valuation estimate
                                                                               of the debtor
    1/20/2021 John Baumgartner Managing Director    0.4    415.00       166.00 Conference with A Huynh re          Valuation
                                                                               potential valuation of debtor at
                                                                               three dates
    1/20/2021 Ann Huynh        Director             1.0    380.00       380.00 Preparation and analysis of         Valuation
                                                                               enterprise value of RWDY in
                                                                               support of Plan of
                                                                               reorganization negotiations
    1/20/2021 Ann Huynh        Director             0.5    380.00       190.00 Coordination discussion with J      Valuation
                                                                               Baumgartner and R Belsome of
                                                                               enterprise value analysis
    1/21/2021 Ross Belsome     Associate            2.2    240.00       528.00 Update calculation of net           Valuation
                                                                               enterprise value for new
                                                                               multiples and formatting
    1/21/2021 John Baumgartner Managing Director    0.8    415.00       332.00 Prepare for and conference with     Valuation
                                                                               UCC counsel re initial valuation
                                                                               analysis
    1/21/2021 Ann Huynh        Director             0.6    380.00       228.00 Review and finalization of          Valuation
                                                                               enterprise value analysis
    1/21/2021 Ann Huynh        Director             0.5    380.00       190.00 Discussion of analysis with D       Valuation
                                                                               Stewart, counsel
                                                   10.6               3,223.00                                     Valuation Total
                                                   97.5              28,200.50                                     Grand Total




20-10616 - #300 File 02/03/21 Enter 02/03/21 12:44:14 Main Document Pg 21 of 21
